Unpublished opinions are not binding precedent in this circuit. PER CURIAM: Derek N. Jarvis appeals the district court’s orders dismissing his civil action, dismissing his motion to reconsider under Fed. R. Civ. P. 59(e), and imposing a pre-filing injunction applicable to future filings. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Jarvis v. The City of Alexandria, No. 1:17-cv-00378-JCC-JFA (E.D. Va. June 12, 22, 28, 2017). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. AFFIRMED